Title: General Orders, 4 February 1783
From: Washington, George
To: 


                        
                             Tuesday February 4th 1783
                            Parole Turkey.
                            Countersigns Varsailles. Warwick.
                        
                        For the day tomorrow Lt Colonel Newhall.
                        For duty the 2d Hampshire regiment.
                        The troops are to be under arms for review on thursday exactly at 12 o’clock instead of one as was directed
                            in the orders of the 29th Ultimo.
                        The General is happy in having the following honorable testimony to the Character and memory of Major General
                            Lord Sterling recorded in the Annals of the Army.
                        By the United States in Congress assembled of January 28th 1783. 
                        The Commander in Chief having in a Letter of the 21st informed Congress of the death of Major Genl Lord
                            Sterling.
                        On motion Resolved That the President signify to the Commandr in chief in a manner the most respectful to the
                            memory of the late Major General the Earl of Sterling the sense Congress entertain of the early and meritorious, exertions of that
                            General in the common cause, and of the bravery, perseverance and military talents he possessed, which having fixed their
                            esteem for his Character while living, induce a proportionate regret for the loss of an officer who has rendered such
                            constant and important services to his country.
                    